Citation Nr: 1728716	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  06-02 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI).

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected disability.

4.  Entitlement to service connection for a multiple joint pain disorder.

5.  Entitlement to service connection for residuals of an excised ganglion cyst of the right wrist.

6.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected disability.

7.  Entitlement to service connection for a gastrointestinal disorder, to include as secondary to service-connected disability.

8.  Entitlement to service connection for a bilateral hip disorder with rheumatoid arthritis.

9.  Entitlement to service connection for a skin disorder other than pseudofolliculitis barbae (PFB).

10.  Entitlement to service connection for hepatitis B.

11.  Entitlement to an effective date earlier than December 29, 2008 for an innocently acquired psychiatric disorder to include anxiety disorder, depression, and posttraumatic stress disorder (PTSD).

12.  Entitlement to an initial disability rating in excess of 50 percent for an innocently acquired psychiatric disorder to include anxiety disorder, depression, and PTSD.

13.  Entitlement to an initial compensable rating for blepharitis (eyelid inflammation).

14.  Entitlement to a disability rating in excess of 30 percent for pseudofolliculitis barbae (PFB).

15.  Entitlement to a compensable rating for hypertension.

16.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.

17.  Entitlement to specially adapted housing or a special home adaptation grant.

18.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.

19.  Entitlement to service connection for bilateral pes planus.

20.  Entitlement to service connection for Sjogen's syndrome (claimed as keratoconjunctivitis).

21.  Entitlement to a disability rating in excess of 10 percent for right foot plantar fasciitis and heel spurs.

22.  Entitlement to a disability rating in excess of 10 percent for left foot plantar fasciitis and heel spurs.

23.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for chronic fatigue syndrome.

24.  Entitlement to service connection for urinary incontinence.

25.  Entitlement to special monthly compensation for aid and attendance at the housebound rate.

26.  Entitlement to an effective date for service connection for fibromyalgia prior to November 29, 2016.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

David Gratz, Counsel





INTRODUCTION

The Veteran served in the United States Army from June 1989 to June 1993, and in the United States Navy from November 2001 to August 2003.  He served in Southwest Asia, including from May 24, 1989 to June 6, 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 (headaches, sleep, right wrist, back, gastrointestinal, PFB), May 2010 (skin other than PFB), May 2012 (housing), August 2012 (hips, PTSD, blepharitis), January 2014 (automobile), September 2014 (TBI, hepatitis B, hypertension), November 2014 (chronic fatigue syndrome, urinary incontinence, special monthly compensation for aid and attendance at the housebound rate), April 2015 (left and right foot plantar fasciitis and heel spurs, pes planus, Sjogen's syndrome), and March 2017 (fibromyalgia) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran originally requested a Travel Board hearing in his September 2011 substantive appeal; however, in a February 2012 statement, the Veteran withdrew his request for a Board hearing.

In an August 2012 decision, the Board, in pertinent part, reopened and remanded the Veteran's claims for entitlement to service connection for a bilateral hip disorder, a low back disorder, a sleep disorder, headaches, a gastrointestinal disorder, a right wrist disorder, and a skin disorder, and denied the Veteran's claims for entitlement to increased ratings for service-connected hypertension and PFB.

Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a May 2013 Joint Motion for Partial Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the August 2012 decision as to the issue of entitlement to an evaluation in excess of 30 percent for PFB.  The Court granted the JMR in a May 2013 Order.

In August 2014, the Board remanded the Veteran's claims for entitlement to service connection for a low back disorder, a sleep disorder, headaches, a gastrointestinal disorder, a right wrist disorder, a skin disorder, and a bilateral hip disorder; entitlement to increased ratings for PFB, an acquired psychiatric disorder, and blepharitis; and entitlement to specially adapted housing.

The issue of entitlement to service connection for fibromyalgia (claimed as multiple joint pains) was remanded in August 2012 and August 2014 along with the aforementioned issues currently on appeal.  Following development conducted pursuant to the Board's remands, the Agency of Original Jurisdiction (AOJ) granted service connection for that disorder in a March 2017 rating decision.  As such is a complete grant of the benefits sought on appeal, that issue is no longer before the Board.  The issue of entitlement to an effective date for service connection for fibromyalgia prior to November 29, 2016-which the Veteran claimed in a March 2017 notice of disagreement with the March 2017 rating decision granting service connection-is discussed in the Remand section below.

The issues of 1) entitlement to service connection for a gastrointestinal disorder; 
2) entitlement to service connection for a skin disorder (other than PFB); 
3) entitlement to a TDIU; 4) entitlement to service connection for bilateral pes planus; 5) entitlement to service connection for Sjogen's syndrome (claimed as keratoconjunctivitis); 6) entitlement to a disability rating in excess of 10 percent for right foot plantar fasciitis and heel spurs; 7) entitlement to a disability rating in excess of 10 percent for left foot plantar fasciitis and heel spurs 8) whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for chronic fatigue syndrome; 9) entitlement to service connection for urinary incontinence; 10) entitlement to special monthly compensation for aid and attendance at the housebound rate; and 11) entitlement to an effective date for service connection for fibromyalgia prior to November 29, 2016 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the appeal the Veteran has no diagnosis of TBI.

2.  Chronic headaches had their onset in service.

3.  Sleep apnea had its onset in service.

4.  The preponderance of the evidence shows that the Veteran's claimed right wrist disorder is not related to service or to an incident of service origin.

5.  Degenerative disc disease of the low back had its onset in service.

6.  The preponderance of the evidence shows that the Veteran's bilateral hip disorder is not related to service or to an incident of service origin.

7.  Throughout the appeal the Veteran has no diagnosis of hepatitis B.

8.  The Veteran filed an original claim of service connection for an innocently acquired psychiatric disorder to include anxiety disorder, depression, and PTSD in August 2004, which the RO denied in rating decisions dated November 2004, October 2005, and May 2007; the Veteran filed a request to reopen his claim for entitlement to service connection for an innocently acquired psychiatric disorder to include anxiety disorder, depression, and PTSD on December 29, 2008.

9.  The Veteran's innocently acquired psychiatric disorder, to include anxiety disorder, depression, and PTSD is manifested by suicidal ideation, fatigue, memory loss, anger, difficulty getting along with people, avoidance, hyperarousal, loss of interest or pleasure, panic, decreased energy, poor concentration, hypervigilance, irritability, suspiciousness, impaired judgment, disturbances of motivation and mood, impaired impulse control, easy startle response, trouble sleeping, emotional numbness, nightmares, re-experiencing, intrusive thoughts, social isolation, avoidance of crowds, hopelessness, physical violence, cruelty towards children, homicidal ideation, crying spells (at least 3 times per week), flashbacks, insomnia, thought preoccupation, loss of interest in previous activities, fighting, difficulty in adapting to stressful circumstances, a history of hitting and pushing people, shoving his neighbor, throwing food at a drive-through employee, and threatening his brothers with a gun.

10.  The Veteran's bilateral blepharitis is characterized by disorders of the lacrimal apparatus which require the use of artificial tears.

11.  The Veteran's pseudofolliculitis barbae is not characterized by more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

12.  The Veteran's hypertension is characterized by diastolic pressure that would reach 100 or more, but not 110 or more, absent the continuous medication required for control.

13.  The Veteran is not in receipt of service connection for a disability manifested by loss or permanent loss of use of one or both feet, loss or permanent loss of use of one or both hands, permanent impairment of vision of both eyes, a severe burn injury, or amyotrophic lateral sclerosis; nor is he in receipt of service connection for a disability manifested by ankylosis of one or both knees or one or both hips.

14.  The Veteran is not entitled to compensation for a permanent and total disability, is not in receipt of service connection for ALS, and is not entitled to compensation for a service-connected disability due to blindness in both eyes, having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for TBI have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).

2.  The criteria for establishing entitlement to service connection for chronic headaches have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).

3.  The criteria for establishing entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303, 3.317 (2016).

4.  The criteria for establishing entitlement to service connection for a right wrist disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).

5.  The criteria for establishing entitlement to service connection for degenerative disc disease of the low back have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2016).

6.  The criteria for establishing entitlement to service connection for a bilateral hip disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2016).

7.  The criteria for establishing entitlement to service connection for hepatitis B have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).

8.  The criteria for an effective date earlier than December 29, 2008 for a grant of service connection for an innocently acquired psychiatric disorder to include anxiety disorder, depression, and PTSD are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2016).

9.  The criteria for an initial rating of 70 percent, but no higher, for an innocently acquired psychiatric disorder to include anxiety disorder, depression, and PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2016).

10.  The criteria for a disability rating of 20 percent, but no higher, for bilateral blepharitis have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.7, 4.79 Diagnostic Codes 6099-6025 (2016). 

11.  The criteria for a disability rating in excess of 30 percent for pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.118, Diagnostic Codes 7813-7806 (2016).

12.  The criteria for a disability rating of 10 percent, but no higher, for hypertension have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.79 Diagnostic Code 7101 (2016).

13.  The criteria for entitlement to automobile and adaptive equipment or for adaptive equipment only have not been met.  38 U.S.C.A. §§ 3901, 3902 (West 2014); 38 C.F.R. § 3.808 (2016).

14.  The criteria for entitlement to assistance in acquiring specially adapted housing or a special home adaptation grant have not been met.  38 U.S.C.A. §§ 1154(a), 2101, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.809, 3.809a (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2016).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2016); El-Amin v. Shinseki, 26 Vet. App. 136 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that it was either caused or aggravated by a service-connected disability.  Id.

The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War, on or after August 2, 1990.  38 U.S.C.A. § 1110.  Therefore, service connection may also be established under 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317.  Under those provisions, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).

Analysis: Service Connection for TBI

The Veteran contends in his April 2013 statement that "I was exposed to gun fire and bombs while in Kuwait and Saudi Arabia in 1990-91, which could have caused TBI."  In August 2013, the Veteran asserted that he experienced a "Traumatic Brain Injury during military service in Southwest Asia.  I was in close proximity to [a] blast and explosion."

The most probative evidence shows that the Veteran does not have a TBI.  First, the Veteran's own statement for the purpose of treatment outweighs his report of a TBI in service.  Specifically, the Veteran told his private audiologist, C. Arnson, in September 2012 that he was exposed to loud blasts during Operation Desert Storm, but "he has had no head trauma."  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to clinicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Second, no competent medical diagnosis of TBI is of record.  Specifically, a VA clinician's March 2015 TBI screen was negative.  Moreover, the August 2015 VA examiner found that the Veteran has no diagnosis of TBI.  TBI is a complex disability for which lay evidence is not competent, as medical testing is required.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

In the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Additionally, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Here, the most probative evidence of record demonstrates that the Veteran does not have a diagnosis of TBI.

Service connection is not warranted under 38 C.F.R. § 3.317 because no medically unexplained chronic multi-symptom illness is of record.  Additionally, the Board observes that the Veteran's claim for service connection for chronic headaches is granted below.

In sum, the Board finds that the most probative evidence fails to link the Veteran's claimed TBI to service.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for a TBI is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Analysis: Service Connection for Headaches

The Veteran contends at his November 2009 VA examination that he has chronic headaches which began in service.  Similarly, the Veteran told his private treating physician, Dr. Vogin, in May 2013 that he has experienced daily headaches for over 10 years.  Also in May 2013, the Veteran told his treating VA clinician that he was exposed to multiple mortars, IEDs, RPGs, and tank rounds in Southwest Asia, felt a shock wave but was not knocked down or injured, and shortly thereafter began experiencing headaches.  Similarly, in September 2015 the Veteran told a VA examiner that he has experienced headaches since 1991, during his first period of service.

The Board finds that service connection for headaches is warranted.  First, the Veteran has a current diagnosis of headaches, including from a private physician, Dr. Jarvis, in August 1994; from a service clinician in September 2002, listed as "HA"; and from Dr. Vogin in May 2013, diagnosed as "chronic daily headache."

Second, the service treatment records include a September 1993 Persian Gulf screening examination wherein the Veteran reported having headaches, the September 2002 diagnosis of headaches, and a July 2003 post-deployment health assessment wherein the Veteran reported that he had developed headaches during his deployment.

Third, the Veteran competently and credibly asserted that his documented headaches in service have continued to the present.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2).

While the Board is cognizant of the negative nexus opinions of records, they do not outweigh the documentation of headaches in service and the Veteran's subsequent reports.  Specifically, the November 2009 and September 2013 VA examiners reported that the Veteran's service treatment records were negative for documentation of chronic headaches, in contradiction to the September 1993, September 2002, and July 2003 service treatment records.  The May 2015 VA examiner opined that the Veteran's headaches "may be secondary to the Veteran's service connected disabilities," including his anxiety and depressive disorder, but proceeded to find that the headaches were "not aggravated beyond [their] natural progression."  As that opinion does not discredit the finding of direct service connection, the Board need not address it further.  Finally, the September 2015 VA examiner based her negative opinion on the fact that the May 2013 diagnosis of "chronic daily headache" was made approximately a decade after separation from service; however, the opinion warrants less probative value because the examiner did not consider the service treatment records documenting headaches.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's chronic headaches are related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for chronic headaches.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis: Service Connection for a Sleep Disorder

The Veteran contends in a November 2011 statement, through his representative, that service connection is warranted for his diagnosed obstructive sleep apnea.

The Veteran has a current diagnosis of obstructive sleep apnea, including from a VA physician in December 2008, from Dr. Shola in April 2013, and from Dr. Matin in May 2013 and May 2015.  Moreover, he has introduced signed statements dated January 2015 and February 2015 from two buddies with whom he served-J.W.P. and D.T.-to the effect that they both observed him snore and stop breathing while in service.  D.T. also observed him gasping for air at night.  Finally, the Veteran's spouse wrote in January 2015 that the Veteran continues to have problems sleeping, snoring, choking, and gasping for air, and that these problems have recurred "each night for many years."

Although the September 2013 VA examiner provided a negative nexus opinion because the Veteran "was diagnosed with sleep apnea many years post active duty in April 09, 2013," that opinion warrants less probative weight because the examiner did not consider the subsequent buddy statements, and because the Veteran was initially diagnosed with obstructive sleep apnea in December 2008, not April 2013.  The May 2015 VA examiner's opinion also does not outweigh the positive evidence of record because it addresses secondary service connection and exposure limited to Southwest Asia.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's diagnosed obstructive sleep apnea is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for obstructive sleep apnea.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis: Service Connection for a Right Wrist Disorder

The Veteran, through his representative, contends in his January 2010 notice of disagreement that "despite VA's observation that [the] Veteran received treatment for his wrist shortly before his second enlistment [in November 2001], [the] Veteran's condition obviously improved sufficiently to allow his enlistment.  In the absence of evidence to the contrary, VA must presume [the] Veteran's condition was sound at the time of his enlistment in 2001.  Alternatively, VA bears the burden to prove that [the] Veteran's wrist condition was not aggravated by his second term in the service."

The Board finds that service connection is not warranted for the Veteran's right wrist disorder.  First, the Veteran's representative misapprehends the presumption of soundness.  38 C.F.R. § 3.304(b).  The presumption of soundness applies when there is evidence that a disease or injury manifested in service, and was not noted upon entrance to service.  Gilbert v. Shinseki, 26 Vet. App. 48 (2012).  In order to invoke the presumption of soundness, a claimant must show that he or she suffered from a disease or injury while in service.  Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009).  Here, the Veteran's service treatment records for his second period of service, from November 2001 to August 2003, include no complaints, diagnosis, or treatment of a right wrist disorder, and the record does not show that the Veteran suffered from a right wrist disease or injury while in service.  Therefore, the presumption of soundness is not for application, and the burden to show incurrence or aggravation in service remains with the Veteran.  Id.

Further, to the extent that the Veteran's representative asserts that the presumption of aggravation applies, that assertion is without merit because no increase in disability during such service is shown.  38 C.F.R. § 3.306(a).

Second, the most probative evidence does not show that the Veteran's right wrist disorder was incurred or aggravated in service, or that there is a nexus to service.  Specifically, the Veteran's first diagnosis of a right wrist disorder was made by a VA physician in October 2000-many years after the end of his first tour of duty in June 1993, and before his second tour which began in November 2001.  Moreover, an October 2000 VA treatment record shows that the Veteran began experiencing right wrist pain, on flexion and extension, in 1999.  Further, the Veteran's service treatment records for both periods of service contain no complaints, diagnosis, or treatment of a right wrist disorder.  Consequently, no in-service incurrence or aggravation of a disease or injury is shown.

Additionally, the Board finds that the most probative evidence of record shows that there is no nexus between the claimed in-service disease or injury and the present disability.  Specifically, the September 2013 VA examiner opined that it is less likely than not that a right wrist disorder was incurred in or caused by service, because the "Veteran's clinical onset of right ganglion cyst was in 2000."  Similarly, the May 2015 VA examiner opined that "1. The ganglion cyst of the R[ight] wrist occurred in 2000 and he was not in the service at the time.  2. Ganglion cysts are not secondary to trauma and hence are not a sequelae of prior service."  The Veteran's lay assertion relating his right wrist ganglion cyst to service is not competent in this case because a ganglion cyst is a complex condition.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  No competent positive nexus opinion linking the Veteran's claimed right wrist disorder to service is of record.

Third, service connection is not warranted based on a medically unexplained chronic multi-symptom illness.  38 C.F.R. § 3.317.  Specifically, the May 2015 VA examiner opined that the "Ganglion cyst of the wrist is a disease with a clear and specific etiology and diagnosis.  It is less likely than not that this condition is related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  This conclusion is reached because there is no evidence in the literature that such a connection is likely."

In sum, the Board finds that the most probative evidence fails to link the Veteran's right wrist disorder to service.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for a right wrist disorder is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Analysis: Service Connection for a Back Disorder

Where a veteran served on active duty for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends in his June 2008 claim that service connection is warranted for his lower back condition.

The Veteran has a current diagnosis of degenerative disc disease (DDD) at L5-S1, with mild disc space loss, based on x-rays from a VA physician, dated November 2009.  In June 2014, a VA physician diagnosed the Veteran with osteoarthritis of his back.  In August 2014, a private physician, Dr. Wexler, administered x-rays and diagnosed degenerative changes of the thoracic spine, manifested by slight varying degrees of disc space narrowing.

Moreover, the Veteran reported to the May 2015 VA examiner that his back pain had its onset in 1993, and was due to activity in service.  The Veteran also reported experiencing ongoing back spasms and stiffness for years.  Additionally, in April 2006 the Veteran's buddy, S.G.B., reported that she has known the Veteran for three years, and "He has complained of back pains."  The Board finds that the Veteran is competent to observe back pain, spams, and stiffness since 1993-the last year of his first period of service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 38 C.F.R. § 3.159(a)(2).  In light of his consistent statements and the corroboration by S.G.B., the Board finds that his reports of ongoing back pain are credible.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

The Board is cognizant that the Veteran experienced a post-service motor vehicle accident in 2009, as he documented in a January 2011 VA Form 21-4176, and as the September 2013 VA examiner described.  However, as demonstrated by the Veteran's June 2008 claim-as well as his prior claims, adjudicated in May 1996 and June 2004-and by S.G.B.'s April 2006 letter, the Veteran experienced low back symptoms prior to the 2009 motor vehicle accident.  Therefore, the Board finds that the Veteran's competent and credible reports of ongoing back symptoms since 1993 outweigh the negative opinions of the September 2013 and May 2015 VA examiners.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's diagnosed degenerative disc disease of the low back is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for degenerative disc disease of the low back.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis: Service Connection for a Bilateral Hip Disorder

Where a veteran served on active duty for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, the presumption is inapplicable in this case because the most probative evidence of record does not show that the Veteran manifested arthritis of the hip to a degree of 10 percent within one year from the date of termination of service.

The Veteran contends in his April 2011 statement that his bilateral hip disorder was caused by "a lot of running and jumping in the military."  At his September 2013 VA examination, the Veteran denied experiencing any trauma to his left hip.  At his May 2015 VA examination, the Veteran reported that he started having problems with his hips, including stiffness and pain, in 2003.

In November 2011, the Veteran asserted that his bilateral hip disorder is secondary to heel spurs and plantar fasciitis because those disabilities change his gait.

The Board finds that service connection is not warranted for the Veteran's bilateral hip disorder.  First, the most probative evidence does not show that the Veteran's bilateral hip disorder was incurred or aggravated in service, or that there is a nexus to service.  Specifically, the Veteran's first diagnosis of a hip disorder-mild degenerative change of the left hip joint-was made by a VA physician in March 2011, which was many years after the end of his second tour of duty.  Moreover, a January 2011 VA Form 21-4176 includes the Veteran's statement that he injured his left hip and lower back in a motor vehicle accident in December 2009-more than 6 years after his separation from service.  Further, the Veteran's service treatment records for both periods of service contain no complaints, diagnosis, or treatment of a hip disorder.  The Board finds that the documented contemporaneous evidence of a post-service hip injury and the onset of treatment thereafter outweighs the credibility of the Veteran's lay statements that his hip symptoms began in service.  Consequently, no in-service incurrence or aggravation of a disease or injury is shown.

Additionally, the Board finds that the most probative evidence of record shows that there is no nexus between the claimed in-service disease or injury and the present disability.  Specifically, the September 2013 VA examiner opined that it is less likely than not that a hip disorder is related to service, because the Veteran's bilateral hip pain is part of his myofascial pain syndrome, which was caused by his 2009 motor vehicle accident.  The examiner explained that "Myofascial pain syndrome is caused by a stimulus, such as pressure, that sets off trigger points in your muscles."

The Veteran's lay assertion relating his bilateral hip disorder to service is not competent in this case because bilateral hip myofascial pain syndrome is a complex condition.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  No competent positive nexus opinion linking the Veteran's claimed bilateral hip disorder to service is of record.

Service connection is also not warranted as secondary to the Veteran's service-connected bilateral heel spurs and plantar fasciitis.  No competent evidence supporting either causation or aggravation as a result of those disabilities is of record.  Id.  In this regard, the Board observes that a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

Third, service connection is not warranted based on a medically unexplained chronic multi-symptom illness.  38 C.F.R. § 3.317.  Specifically, the September 2013 VA examiner opined that due to the 2009 accident and the fact that myofascial pain syndrome is caused by pressure that sets off trigger points, "it is less likely as not that the Veteran's claimed myofascial pain syndrome is related to an environmental exposure event in Southwest Asia."  The May 2015 VA examiner opined that:

The Veteran's claimed disability pattern represents a disease with a clear and specific etiology and diagnosis.  The Veteran's claimed disability pattern, osteoarthritis, is less likely than not related to a specific exposure event experienced by the Veteran during service in Southwest Asia....There  presently is no medical literature to support a correlation between osteoarthritis and Gulf War exposures.  The Veteran has no evidence to support a diagnosis of inflammatory arthritis.  He has mild osteoarthritis in the...left hip.

The May 2015 examiner further opined that:

DJD of the hip is a disease with a clear and specific etiology and diagnosis.  It is less likely than not that this condition is related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  This conclusion is reached because there is no evidence in the literature that such a connection is likely.

In sum, the Board finds that the most probative evidence fails to link the Veteran's bilateral hip disorder to service; rather, it is linked to his December 2009 post-service motor vehicle accident.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for a bilateral hip disorder is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Analysis: Service Connection for Hepatitis B

The Veteran contends in a September 2014 claim that service connection is warranted for hepatitis B, related to hepatitis C.

As an initial matter, the Board observes that the Veteran is not in receipt of service connection for hepatitis C.

The most probative evidence shows that the Veteran does not have hepatitis B.  No competent medical diagnosis of hepatitis B is of record.  Hepatitis B is a complex disability for which lay evidence is not competent.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

In the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Additionally, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Here, the most probative evidence of record demonstrates that the Veteran does not have a diagnosis of hepatitis B.  Service connection is also not warranted under 38 C.F.R. § 3.317 because no medically unexplained chronic multi-symptom illness is of record.

In sum, the Board finds that the most probative evidence fails to link the Veteran's claimed hepatitis B to service.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for hepatitis B is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Analysis: Entitlement to an Effective Date Prior to December 29, 2008 for Service Connection for an Innocently Acquired Psychiatric Disorder to Include Anxiety Disorder, Depression, and PTSD

The effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  When service connection is awarded on a direct basis, the effective date may not be earlier than the day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  The effective date of a service connection claim is not necessarily the date the diagnosis is made or submitted to the VA.  Rather, a medical opinion can diagnose the presence of the condition and identify an earlier onset date based on preexisting symptoms.  Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014).

The Veteran filed a claim for service connection for an innocently acquired psychiatric disorder to include anxiety disorder, depression, and PTSD in August 2004.  The RO denied the claim in a November 2004 rating decision.  In February 2005-within one year of the rating decision-the Veteran requested reconsideration.  The RO reconsidered and again denied the claim in an October 2005 rating decision.  The RO received new evidence in May 2006, and denied the claim in a May 2007 rating decision.  The Veteran filed his request to reopen his claim of service connection for an innocently acquired psychiatric disorder to include anxiety disorder, depression, and PTSD on December 29, 2008, and he is in receipt of service connection for that disability as of that date.  Thus, no earlier effective date is warranted under 38 C.F.R. § 3.400 (2016).

Additionally, because the most probative evidence of record shows that the Veteran's service treatment records were before the RO at the time it issued the November 2004, October 2005, and May 2007 rating decisions, the Board finds that there were no relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.  Therefore, reconsideration of the claim is not warranted on that basis.  38 C.F.R. § 3.156(c)(1).

Analysis: Increased Ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where the question for consideration is the propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).

Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Analysis: Entitlement to an Initial Disability Rating in Excess of 50 Percent for an Innocently Acquired Psychiatric Disorder to Include Anxiety Disorder, Depression, and PTSD

The Veteran contends in his February 2016 substantive appeal that an initial rating in excess of 50 percent is warranted for his service-connected innocently acquired psychiatric disorder, to include anxiety disorder, depression, and PTSD.

The Veteran is rated at 50 percent under 38 C.F.R. § 4.130, DC 9411 for an innocently acquired psychiatric disorder to include anxiety disorder, depression, and PTSD.  The appeal period begins on December 29, 2008.

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorder.  38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-V.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 is meant to reflect an examiner's assessment of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).

The Board finds that a 70 percent rating is warranted throughout the appeal.  Specifically, the Veteran told his treating VA clinical psychologist in October 2010 that he experiences suicidal ideation, including most recently a couple of days ago, involving "thoughts of possibly overdosing on drugs or walking into the middle of the street....He reports that he has a gun he plays with, as recently as Friday, pulling the trigger, the gun is loaded but not charged.  He has gone out into the back yard and shot a couple of rounds into the ground or into the air.  A while back [he] thought about hurting [him]self with the gun, when going through a lot of problems one year ago."  The Veteran also reported suicidal ideation in December 2010, December 2011, January 2012 (including reporting that he drove into a tree, and pointed a gun to his head in September 2011), October 2012, and December 2013.

The Court has held that suicidal ideation generally rises to the level contemplated in a 70 percent evaluation.  See Bankhead v. Shulkin, No. 15-2404 (Vet. App., May 19, 2017).  The Court specified that VA must not require "more than thought or thoughts to establish the symptom of suicidal ideation," and may not require that the Veteran have "been hospitalized or treated on an inpatient basis" to establish suicidal ideation because that "imposes a higher standard than the criteria in the [Diagnostic Code] for mental disorders."  Id.  Moreover, the Court cautioned VA not to conflate the risk of "suicidal ideation, which VA generally considers indicative of a 70 [percent] evaluation, and his risk of self-harm, the persistent danger of which VA generally considers indicative of a 100 [percent] evaluation."  Id.  As applied, the suicidal ideation found in the October 2010, December 2010, December 2011, January 2012, October 2012, and December 2013 reports is sufficient to establish the suicidal ideation symptom consistent with a 70 percent rating in the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.

The Veteran's other psychiatric symptoms include depression, fatigue, memory loss, anger, and difficulty getting along with people, reported in July 2009; avoidance, hyperarousal, depressed mood, loss of interest or pleasure, panic, social anxiety, reported in November 2010; decreased energy and poor concentration, reported in December 2010; hypervigilance, fatigue, and depression, reported in January 2011; irritability, anxiety, depression, hypervigilance, suspiciousness, memory loss, impaired judgment, disturbances of motivation and mood, and impaired impulse control, reported in September 2011; hyperarousal, on guard all the time, easy startle response, trouble sleeping, irritable, angry, isolated, emotionally numb, nightmares, and re-experiencing, reported in November 2011; intrusive thoughts, nightmares, social isolation, avoidance of crowds, hypervigilance, easy startle response, irritability, poor sleep, emotional detachment, depression, low motivation, and hopelessness, reported in January 2012; easy startle response, irritability, anger, difficulty concentrating, hypervigilance, social and emotional detachment, physical violence, and cruelty towards children, reported in October 2012; impaired impulse control, disturbance of motivation and mood, impaired judgment, anxiety, chronic sleep impairment, mild memory loss, and suspiciousness, reported in August 2013; homicidal ideation, avoidance of crowds, difficulty sleeping, and easily upset, reported in August 2013; depression, anxiety, and anger, in August 2013; hypervigilance, angry, crying spells (at least 3 times per week), flashbacks, insomnia, thought preoccupation, irritability, depressed mood, loss of interest in previous activities, and thoughts of death, in December 2013; anger and irritability, in January 2014; anger, social isolation, and fighting, in May 2015; avoidance of people, easily agitated, forgetful, poor concentration, insomnia, depression, nightmares, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, and impaired impulse control, in August 2015; anger, insomnia, nightmares, and flashbacks, in January 2016; anger, in February 2016; and nightmares, irritability, a history of hitting and pushing people, shoving his neighbor, throwing food at a drive-through employee, and threatening his brothers with a gun, in March 2016.

The Board finds that the Veteran's symptoms do not reflect total occupational and social impairment, and they are not shown to be of such severity as would more nearly approximate a rating in excess of 70 percent under the General Rating Formula.  Specifically, he does not have such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent (as distinct from this Veteran's occasional) danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Further, the Veteran does not have other symptoms that are of comparable severity.  Thus, a rating in excess of 70 percent for an innocently acquired psychiatric disorder to include anxiety disorder, depression, and PTSD is not warranted.

Analysis: Entitlement to an Initial Compensable Disability Rating for Blepharitis (Eyelid Inflammation)

The Veteran contends in his January 2006 statement that "The blepharitis problem with my left eye has worsened."  In April 2012, the Veteran again stated that "My symptoms of dry eye [are] getting worse over time."  In February 2015, the Veteran reported that his symptoms include dry eyes with irritation, burning, itching, a pulling sensation, discomfort, and sensitivity to bright light.

The Veteran is rated at 0 percent under 38 C.F.R. § 4.79, DC 6099-6025 for blepharitis.  The appeal period begins on August 27, 2003.  The use of two rating codes and a "99" denotes a rating by analogy.  38 C.F.R. §§ 4.20, 4.27.

Pursuant to DC 6025, disorders of the lacrimal apparatus, such as epiphora (excessive watering of the eye) or dacryocystitis (infection of the lacrimal sac), are rated 10 percent if unilateral, and 20 percent if bilateral.

The Board finds that a 20 percent rating is warranted for the Veteran's blepharitis.  Specifically, the June 2009 VA examiner found that the Veteran has records showing that he was "treated with oral antibiotics [and] artificial tears."  The June 2009 VA examiner diagnosed Meibomian Gland Dysfunction/Blepharitis, and recommended preservative-free artificial tears, lid scrubs, and warm compresses.  Further, the June 2014 VA examiner found bilateral pinguecula (a growth on the conjunctiva of the eye), dry eye surfaces, and chronic allergic conjunctivitis bilaterally.  In February 2015, Dr. Bennett-Sima diagnosed unspecified lagophthalmos (the inability to close the eyelids completely) and myogenic ptosis (drooping upper eyelid).  The May 2015 VA examiner diagnosed mild blepharitis with trace oily eyelid margins bilaterally.  Based on the foregoing, the Board finds that the Veteran's bilateral blepharitis is a bilateral disorder of the lacrimal apparatus, as evidenced by the VA examiner's recommendation for artificial tears.  A 20 percent rating is the maximum available under DC 6025.  Consequently, attributing the benefit of the doubt to the Veteran, the criteria for a 20 percent rating have been met.  38 C.F.R. § 4.79, Diagnostic Codes 6099-6025.

Analysis: Entitlement to a Disability Rating in Excess of 30 Percent for Pseudofolliculitis Barbae (PFB)

The Veteran contends in his May 2008 claim that he has "re-scarring of face due to shaving, making [a] dark area in [his] skin."

The Veteran is rated at 30 percent under 38 C.F.R. § 4.118, DC 7813-7806 for PFB.  The appeal period begins on May 29, 2008, the date of the Veteran's claim for an increased rating.

Pursuant to DC 7806, a 30 percent rating applies where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.

A 60 percent rating applies where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.

The Board finds that a rating in excess of 30 percent for PFB is not warranted.  Specifically, the November 2009 VA examiner found that the Veteran's PFB "involve[s] approximately 20 [percent] of the head and neck region and less than 5 [percent] of the total body surface area.  The PFB does not cause any functional impairment."  Similarly, the August 2015 VA examiner found that the Veteran's PFB "affects the face, primarily the beard area.  Less than 5 [percent] of the total body area is involved.  Less than 5 [percent] of the exposed skin is involved."  There is no evidence showing that the Veteran has used constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  Consequently, the criteria for a rating in excess of 30 percent for PFB are not met.  38 C.F.R. § 4.118, DC 7813-7806.

Analysis: Entitlement to a Compensable Disability Rating for Hypertension

The Veteran contends in his April 2014 statement that his "condition has steadily become worse."  In September 2015, the Veteran's representative asserted that the Veteran's blood pressure levels would have been high enough to qualify for a compensable rating if he was not on medications for hypertension.  The representative included an article showing that hypertension medication decreases blood pressure levels.

The Veteran is rated at 0 percent under 38 C.F.R. § 4.104, DC 7101 for hypertension.  The appeal period begins on August 8, 2013, the date of the Veteran's claim for an increased rating.

Pursuant to DC 7101, a 10 percent rating applies where the Veteran's hypertension is characterized by diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

A 20 percent rating applies where the Veteran's hypertension is characterized by diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.

A 40 percent rating applies where the Veteran's hypertension is characterized by diastolic pressure predominantly 120 or more.

A 60 percent rating applies where the Veteran's hypertension is characterized by diastolic pressure predominantly 130 or more.

While 38 C.F.R. § 4.104, Diagnostic Code 7101 Note (1) requires that multiple blood pressure readings to be taken over multiple days to confirm the existence of hypertension; it does not apply to the readings taken to determine the severity of hypertension.  Gill v. Shinseki, 26 Vet. App. 386 (2013).

The Board finds that a 10 percent rating is warranted for the Veteran's hypertension.   The Veteran's blood pressure readings while on medication-including Lisinopril and Sumatriptan-for hypertension include 113/60 in December 2012; 117/72 in February 2013; 115/70 and 127/79 in March 2013; 116/78 in April 2013; 114/64 in May 2013; 118/73 in August 2013; 106/70 in October 2013; 120/71 in November 2013; 127/80 in March 2014; 118/78 in June 2014; 107/60, 120/80, 128/90, and 128/88 in August 2014; 121/81 in October 2014; 114/65 in November 2014; 128/77 in February 2015; and 123/76 and 123/74 in March 2015.

An abstract of the article entitled "The clinical pharmacology of lisinopril," published by the Journal of Cardiovascular Pharmacology and submitted by the Veteran in September 2015, states that the medication reduces diastolic blood pressure by 13-to-17 percent.  As applied to the above readings, the Veteran's systolic blood pressure would have exceeded the 100 level, but never the 110 level.  Consequently, attributing the benefit of the doubt to the Veteran, the criteria for a 10 percent rating have been met.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Analysis: Entitlement to Automobile and Adaptive Equipment or for Adaptive Equipment Only

The Veteran requested a truck in his April 2013 VA Form 21-4502 (Application for Automobile or Other Conveyance and Adaptive Equipment).  In September 2014 the Veteran submitted the same form, requesting an automobile.

In order to establish entitlement to financial assistance in purchasing an automobile or other conveyance, the Veteran must have a service-connected disability which includes one of the following: loss or permanent loss of use of one or both feet, loss or permanent loss of use of one or both hands, permanent impairment of vision of both eyes, a severe burn injury, or amyotrophic lateral sclerosis (ALS).  38 U.S.C.A. §§ 3901, 3902 (West 2014); 38 C.F.R. § 3.808 (2016).

The term "permanent loss of use," is not defined in 38 C.F.R. § 3.808, but the term "loss of use of a hand or foot" is defined elsewhere as existing when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  See 38 C.F.R. § 3.350(a)(2).  That regulation also provides that the determination as to whether such loss of use exists will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.

In the event that the Veteran does not meet the criteria for financial assistance in purchasing an automobile or other conveyance, if he has ankylosis of one or both knees or one or both hips due to a service-connected disability, entitlement to adaptive equipment eligibility only is established.  38 U.S.C.A. § 3902(b)(2) (West 2014); 38 C.F.R. § 3.808(b)(6) (2016).

The Veteran is in receipt of service connection for 1) an innocently acquired psychiatric disorder to include anxiety disorder, depression, and PTSD; 2) fibromyalgia; 3) pseudofolliculitis barbae; 4) left knee patella tendonitis; 5) bilateral plantar fasciitis and heel spurs; 6) right foot status post excision of mass, with residual scar; 7) left knee recurrent subluxation and degenerative spur; 8) tinnitus; 9) bilateral blepharitis; 10) hypertension; 11) erectile dysfunction; 12) chronic headaches; 13) obstructive sleep apnea; and 14) degenerative disc disease of the low back.

With respect to eligibility for financial assistance in purchasing an automobile or other conveyance, the evidence does not show that the Veteran has a service-connected disability which includes loss or permanent loss of use of one or both feet, loss or permanent loss of use of one or both hands, permanent impairment of vision of both eyes, a severe burn injury, or ALS.  Specifically, the Veteran retains both of his hands and both of his feet, and none have permanent loss of use.  Additionally, the Veteran does not have permanent impairment of vision of both eyes; as the May 2015 VA examiner found, the Veteran has uncorrected vision of 20/40 or better bilaterally, and he does not have anatomical loss, light perception only, extremely poor vision, or blindness of either eye.  The Veteran also does not have a severe burn injury, or ALS.  Therefore, he is not eligible for financial assistance in purchasing an automobile or other conveyance.  38 C.F.R. § 3.808.

With respect to eligibility for adaptive equipment, the evidence does not show that the Veteran has a service-connected disability which includes ankylosis of one or both knees or one or both hips.  Specifically, the Veteran's knees and hips-including his service-connected left knee recurrent subluxation and degenerative spur, and left knee patella tendonitis-have not been shown to have ankylosis.  Moreover, the September 2013 VA examiner expressly found that the Veteran does not have ankylosis of the hips.  Therefore, he is not eligible for adaptive equipment.  38 C.F.R. § 3.808.

To the extent that the Veteran contends otherwise, the Board finds that his lay statements are outweighed by the more probative medical evidence above.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Based on the foregoing, the Veteran is not entitled to financial assistance in the purchase of automobile and adaptive equipment, or adaptive equipment only, and the claim is denied.  38 C.F.R. § 3.808.

Analysis: Entitlement to Specially Adapted Housing or a Special Home Adaptation Grant

The Veteran contends in his September 2011 claim that he wishes to apply for a grant under 38 U.S.C.A. § 2101(b) for adaptations to housing, to be acquired by him, in which he intends to reside.  In his July 2012 notice of disagreement, the Veteran asserted that he wears a brace on his left knee, and has been given a cane and walker for ambulation.

The Veteran's claims of entitlement to specially adapted housing have been pending since September 2011.  Effective December 3, 2013, VA revised the criteria (under 38 C.F.R. § 3.809) for establishing entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.  78 Fed. Reg. 72573 (Dec. 3, 2013).  Effective September 12, 2014, VA revised the criteria (under 38 C.F.R. § 3.809a) for establishing entitlement to a special home adaptation grant.  79 Fed. Reg. 54608 (Sept. 12, 2014).
 
Under the version of 38 C.F.R. § 3.809 in effect prior to December 3, 2013, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a veteran is entitled to compensation for permanent and total disability due to: (1) the loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809(b) (2011).
 
Under the version of 38 C.F.R. § 3.809(d), which became effective on December 3, 2013, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may also be granted if the Veteran has service-connected ALS rated 100 percent disabling under 38 C.F.R. § 4.124a , Diagnostic Code 8017.  38 C.F.R. § 3.809(d) (2015).

Under all applicable versions of 38 C.F.R. § 3.809, the phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion, although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).
 
Under the version of 38 C.F.R. § 3.809a in effect prior to September 12, 2014, if entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for a permanent and total service-connected disability which must (1) include the anatomical loss or loss of use of both hands; or (2) be due to (i) blindness in both eyes with 5/200 visual acuity or less, or (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (iv) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and COPD). 38 U.S.C.A. § 2101(b) ; 38 C.F.R. § 3.809a(b) (2011).
 
Under the version of 38 C.F.R. § 3.809a which became effective on September 12, 2014, if entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if he is service connected for a disability that (1) VA has rated as permanently and totally disabling, and which (i) includes the anatomical loss or loss of use of both hands; (ii) is due to deep partial thickness burns that have resulted in contracture(s) with limitation of motion of two or more extremities or of at least one extremity and the trunk; (iii) is due to full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk; or (iv) is due to residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease). Additionally, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for a service-connected disability [which need not be rated as permanently and totally disabling] which is due to blindness in both eyes, having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b) (2015).
 
As discussed above, the Veteran is in receipt of service connection for 1) an innocently acquired psychiatric disorder to include anxiety disorder, depression, and PTSD; 2) fibromyalgia; 3) pseudofolliculitis barbae; 4) left knee patella tendonitis; 5) bilateral plantar fasciitis and heel spurs; 6) right foot status post excision of mass, with residual scar; 7) left knee recurrent subluxation and degenerative spur; 8) tinnitus; 9) bilateral blepharitis; 10) hypertension; 11) erectile dysfunction; 12) chronic headaches; 13) obstructive sleep apnea; and 14) degenerative disc disease of the low back.

Specially adapted housing under 38 C.F.R. § 3.809 is not warranted by the evidence of record.  Specifically, the Veteran is not entitled to compensation for a permanent and total disability, and is not in receipt of service connection for ALS.  While the Veteran reported in July 2012 that he has been given a cane and walker for ambulation, and indicated in his March 2016 VA examination that he constantly uses a brace and cane, the absence of compensation for permanent and total disability precludes an award of specially adapted housing.  Id.

A special home adaptation grant under 38 C.F.R. § 3.809a is also not warranted by the evidence of record.  Specifically, the Veteran is not entitled to compensation for a permanent and total disability, and he is not entitled to compensation for a service-connected disability due to blindness in both eyes, having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens.

Because the preponderance of the evidence is against a finding that the Veteran is permanently and totally disabled due to any of the disabilities enumerated in 38 C.F.R. §§ 3.809(b) or 3.809a(b), or that he has blindness in both eyes, he is not entitled to the home adaptation benefits sought, and as such, his claims must be denied.


ORDER

Service connection for a TBI is denied.

Service connection for chronic headaches is granted.

Service connection for obstructive sleep apnea is granted.

Service connection for a right wrist disorder is denied.

Service connection for degenerative disc disease of the low back is granted.

Service connection for a bilateral hip disorder is denied.

Service connection for hepatitis B is denied.

An effective date earlier than December 29, 2008, for the award of service connection for an innocently acquired psychiatric disorder to include anxiety disorder, depression, and PTSD is denied.

An initial rating of 70 percent for an innocently acquired psychiatric disorder to include anxiety disorder, depression, and PTSD, but no higher, is granted, subject to the applicable criteria governing the payment of monetary benefits.

A rating of 20 percent for bilateral blepharitis, but no higher, is granted, subject to the applicable criteria governing the payment of monetary benefits.

A rating in excess of 30 percent for pseudofolliculitis barbae is denied.

A rating of 10 percent for hypertension, but no higher, is granted, subject to the applicable criteria governing the payment of monetary benefits.

Entitlement to automobile and adaptive equipment or adaptive equipment only is denied.

Entitlement to assistance in acquiring specially adapted housing or a special home adaptation grant is denied.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As to the issue of entitlement to service connection for a gastrointestinal disorder, to include as secondary to service-connected disability, a new VA examination is required because testing recommended by the September 2015 VA examiner to ascertain the Veteran's current diagnosis has not been completed.  See Daves v. Nicholson, 21 Vet App 46 (2007); see also Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991).

With respect to the issue of entitlement to service connection for a skin disorder other than pseudofolliculitis barbae, a new VA examination is required because an opinion is required as to whether the Veteran's diagnosed dyshidrotic eczema, tinea pedis, and tinea manus are related to his service in the Persian Gulf.

The issue of entitlement to a TDIU is remanded to the AOJ because it is inextricably intertwined with the remaining issues on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

With respect to the issues of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for chronic fatigue syndrome, entitlement to service connection for urinary incontinence, and entitlement to special monthly compensation for aid and attendance at the housebound rate, the RO issued a rating decision in November 2014 wherein it denied those claims.  The Veteran timely filed a notice of disagreement in June 2015.

With respect to the issues of entitlement to service connection for pes planus, entitlement to service connection for Sjogen's syndrome (claimed as keratoconjunctivitis), and entitlement to disability ratings in excess of 10 percent for right and left plantar fasciitis with heel spurs, the RO issued a rating decision in April 2015 wherein it denied those claims.  The Veteran timely filed a notice of disagreement in April 2016.

With respect to the issue of entitlement to an effective date for service connection for fibromyalgia prior to November 29, 2016, the RO issued a rating decision in March 2017 wherein it granted service connection.  The Veteran timely filed a notice of disagreement with the effective date in March 2017.

Where, as here, there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on the issues of 1) whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for chronic fatigue syndrome, 
2) entitlement to service connection for urinary incontinence, 3) entitlement to special monthly compensation for aid and attendance at the housebound rate, 
4) entitlement to service connection for pes planus, 5) entitlement to service connection for Sjogen's syndrome (claimed as keratoconjunctivitis), 6) entitlement to a disability rating in excess of 10 percent for right plantar fasciitis with heel spurs, 7) entitlement to a disability rating in excess of 10 percent for left plantar fasciitis with heel spurs, and 8) entitlement to an effective date for service connection for fibromyalgia prior to November 29, 2016 is needed.  Manlincon v. West, 12 Vet. App. 238 (1999).

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his gastrointestinal disorder and skin disorder other than pseudofolliculitis barbae, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible electronically or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his gastrointestinal disorder and skin disorder that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his gastrointestinal disorder and skin disorder.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After physically or electronically associating any pertinent, outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of any gastrointestinal disorder found to be present.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

For each diagnosed gastrointestinal disorder, the examiner must opine as to whether it is at least as likely as not that the disorder is related to or had its onset during service.

For each diagnosed gastrointestinal disorder, the examiner must opine as to whether it is at least as likely as not that the disorder was caused by his service-connected PTSD.

For each diagnosed gastrointestinal disorder, the examiner must opine as to whether it is at least as likely as not that the disorder was aggravated beyond the natural progress of the disease by his service-connected PTSD.

In reaching an opinion, please consider the following:

* The Veteran's November 2012 statement that "Exposure to smoke from burn pits in Iran, exposure to toxins may affect gastrointestine.  I burned human waste daily while in Kuwait."

* The Veteran's October 2013 statement attributing his digestive problems to "exposure to toxic chemicals including pesticides used against sand flies and other pest[s].  We [were] given a drug, pyridostigmine bromige, administered to protect U.S. soldiers against nerve gas."

* The Veteran's spouse's October 2012 statement that the Veteran "is always complaining of stomach cramps and bloating; the worst part is the diarrhea."

* The Veteran's October 2013 statement that his gastrointestinal problems are secondary to his service-connected PTSD.

* The August 1994 VA examiner's report that "The Veteran denies upper GI disease or symptoms related to upper gastrointestinal disease."

* A November 2002 service treatment record in which the Veteran complained of diarrhea for one day; the service clinician diagnosed viral gastroenteritis (VGE).

* The November 2009 VA examiner's report that "The Veteran report[ed] noting problems with constipation which began after the service, approximately 5 years ago....He states that he needs to take a laxative to have a bowel movement....He has not had a colonoscopy or any diagnostic evaluation for his symptoms."

* The May 2015 VA examiner's opinion that "There is no connection between diarrhea and constipation and any of the Veteran's service-connected disabilities....Diarrhea is caused by increased transit of gastrointestinal contents through the GI tract due to inflammation and/or infection.  Constipation is associated with low dietary fiber inta[ke] or a motility problem of the GI tract."

* The September 2013 VA examiner's opinion that "It is less likely as not that the Veteran's functional constipation is related to an environmental exposure in Southwest Asia."

* The August 2015 VA examiner's addendum, stating that "The medical records do not support complaints of chronic diarrhea.  Diarrhea generally is acute, self-limited and has an identifiable etiology.  Constipation is due to inadequate dietary fiber or an anatomic motility problem."

* The September 2015 VA examination report.

Please also address each of the following questions:

(a) Please state whether the symptoms are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d) Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

4.  After physically or electronically associating any pertinent, outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of any skin disorder (other than PFB) found to be present.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

For each diagnosed gastrointestinal disorder (other than PFB), the examiner must opine as to whether it is at least as likely as not that the disorder is related to or had its onset during service.

In reaching an opinion, please consider the following:

* A July 2001 VA treatment record, from between the Veteran's periods of service, wherein he reported a rash that comes and goes on his hands and feet for over a year, that was getting worse.

* A June 2002 VA treatment record, during the Veteran's second period of service, wherein the dermatology resident found "hypopigmented patches [with] collarettes of scale on dorsal hands only."

* An October 2009 VA treatment record wherein the Veteran reported that he has had a rash for a long time, on and off, which has worsened in the past 4 months.

* The Veteran's January 2010 statement that his "Eczema of both hands and feet....has been going on for years, even while I was on active duty in the desert back in 1990-1991."

* The Veteran's September 2010 statement that he has eczema on his hands, feet, and knees.

* A September 2013 VA examination wherein the examiner found that the Veteran's tinea pedis and tinea manus were diagnosed in June 2001, between periods of active service, and therefore were less likely than not incurred in or caused by service.

* The Veteran's October 2013 statement attributing his skin rashes to "exposure to toxic chemicals including pesticides used against sand flies and other pest[s].  We [were] given a drug, pyridostigmine bromige, administered to protect U.S. soldiers against nerve gas."

* A May 2015 VA examination wherein the examiner diagnosed dyshidrotic eczema, and opined that it is not secondary to the Veteran's PFB because PFB affects the face, not the hands and feet.  The examiner found that the cause of the dyshidrotic eczema is unknown.

Please also address each of the following questions:

(a) Please state whether the symptoms are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d) Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

5.  Provide the Veteran with a statement of the case regarding the issues of 1) whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for chronic fatigue syndrome, 2) entitlement to service connection for urinary incontinence, 3) entitlement to special monthly compensation for aid and attendance at the housebound rate, 4) entitlement to service connection for pes planus, 
5) entitlement to service connection for Sjogen's syndrome (claimed as keratoconjunctivitis), 6) entitlement to a disability rating in excess of 10 percent for right plantar fasciitis with heel spurs, 7) entitlement to a disability rating in excess of 10 percent for left plantar fasciitis with heel spurs, and 8) entitlement to an effective date for service connection for fibromyalgia prior to November 29, 2016.  Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of the issue in a timely fashion, then return the case to the Board for its review, as appropriate.

6.  Then readjudicate the appeal, including the issue of entitlement to a TDIU.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


